Fourth Court of Appeals
                               San Antonio, Texas
                                      July 28, 2017

                                   No. 04-16-00802-CR

                                  Michael Scott QUINN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR6620A
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Pro se Brief is GRANTED. The
appellant’s pro se brief is due on August 24, 2017.

       The Motion for Clerks Records is MOOT. The appellate record was mailed to the
appellant by the trial court clerk on May 23, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk